
	
		I
		111th CONGRESS
		2d Session
		H. R. 4490
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. McKeon (for
			 himself, Mr. Wilson of South Carolina,
			 Mr. Wittman,
			 Mr. Akin, Mr. Franks of Arizona,
			 Mr. Forbes,
			 Mr. Rogers of Alabama,
			 Mrs. McMorris Rodgers,
			 Mr. Shuster,
			 Mr. Platts,
			 Mr. LoBiondo,
			 Mr. Kline of Minnesota,
			 Mr. Bishop of Utah,
			 Mr. Turner,
			 Mr. Conaway,
			 Mr. Rooney,
			 Mr. Hunter,
			 Ms. Fallin,
			 Mr. Lamborn,
			 Mr. Thornberry,
			 Mr. Jones,
			 Mr. Miller of Florida,
			 Mr. Fleming,
			 Mr. Coffman of Colorado,
			 Mr. Boehner,
			 Mr. Carter,
			 Mr. Smith of Texas,
			 Mr. Hoekstra,
			 Mr. Gingrey of Georgia,
			 Ms. Ros-Lehtinen,
			 Mr. King of New York,
			 Mr. Cantor,
			 Mrs. Miller of Michigan, and
			 Mr. McCarthy of California) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the President to submit certain certifications
		  to Congress before transferring or releasing an individual detained at Naval
		  Station, Guantanamo Bay, Cuba, to the custody of another
		  country.
	
	
		1.Short titleThis Act may be cited as the
			 Detainee Transfer and Release Security
			 Act of 2010.
		2.Limitation on the
			 transfer or release of individuals detained at Naval Station, Guantanamo Bay,
			 Cuba
			(a)Transfer or
			 release limitationThe
			 President or the President’s designee may not release or transfer an individual
			 currently detained at Guantanamo to the custody of the individual’s country of
			 origin or to a third country unless the President makes the certification
			 described in subsection (b).
			(b)Presidential
			 certificationThe
			 certification described in this subsection is a written certification that the
			 President submits to Congress that contains each of the following with respect
			 to an individual currently detained at Guantanamo or an individual covered by
			 this section who is proposed to be transferred to or released into the custody
			 of another country:
				(1)A
			 certification that the country to which the individual is to be transferred or
			 released is not a designated state sponsor of terrorism.
				(2)A
			 certification that such country’s government can secure and exercise control
			 over all of its territory.
				(3)A
			 certification that no portion of such country’s territory serves as a safe
			 haven for terrorists or insurgent groups in the region, particularly al Qaeda,
			 in which such a group may be able to plan, organize, and support terrorist
			 operations.
				(4)A
			 certification that there is no confirmed case of any individual who had been
			 detained at Guantanamo who reengaged in terrorist activities subsequent to
			 being transferred or released to such country.
				(c)DefinitionFor
			 purposes of this section, the term individual currently detained at
			 Guantanamo has the meaning given such terms under section 1(c) of
			 Executive Order 13492.
			
